ICJ_172_ApplicationCERD_QAT_ARE_2018-07-23_ORD_01_NA_04_EN.txt.                       475 	



                               DISSENTING OPINION OF JUDGE CRAWFORD



                         Insufficient evidence of real and imminent risk of irreparable prejudice —
                      Statement by the UAE on 5 July 2018 — Qatari citizens resident in the UAE
                      officially permitted to continue to reside in the UAE — Hotline to receive
                      applications by Qataris for entry clearance into the UAE — Evidence that Qataris
                      have been entering the UAE and are being granted permits to do so — Risk of
                      prejudice to rights flowed from the fact that Qataris were outside the UAE —
                      Conditions for the indication of provisional measures not satisfied.



                        1. Qatar’s Request for provisional measures faces two principal diffi-
                      culties, one legal, the other evidential. The legal difficulty is that Article 1
                      of the International Convention on the Elimination of All Forms of
                      Racial Discrimination (CERD) distinguishes on its face between discrim-
                      ination on grounds of national origin (equated to racial discrimination
                      and prohibited per se) and differentiation on grounds of nationality (not
                      prohibited as such). Moreover, that distinction finds its reflection in wide-
                      spread State practice giving preferences to nationals of some countries
                      over others in matters such as the rights to enter or to reside, entitlement
                      to social security, university fees and many other things, in peace and
                      during armed conflict. Prima facie at least, the UAE measures at issue
                      here, deriving from the statement of 5 June 2017, target Qataris on
                      account of their present nationality, not their national origin. This does
                      not mean that collective expulsion of persons of a certain nationality is
                      lawful under international law; it is not. It is simply that it is not appar-
                      ently covered by the CERD, the only basis for jurisdiction relied on by
                      Qatar.



                         2. The factual difficulty is that it is not clear from the evidence that the
                      measures announced against Qatari nationals on 5 June 2017 are still in
                      effect, or that any of the measures that are in effect could cause irrepara-
                      ble prejudice to the rights which are the subject of these judicial proceed-
                      ings.
                         3. The UAE Ministry of Foreign Affairs and International Coop­
                      eration announced in its statement of 5 June 2017 that it was taking
                      “measures that are necessary for safeguarding the interests” of the
                      Gulf Cooperation Council States. One of the measures, announced in
                      paragraph 2 of the statement, was:
                             “Preventing Qatari nationals from entering the UAE or crossing its
                           points of entry, giving Qatari residents and visitors in the UAE

                      73




7 Ord 1145.indb 142                                                                                      11/06/19 14:31

                      476 	           application of the cerd (diss. op. crawford)

                               14 days to leave the country for precautionary security reasons. The
                               UAE nationals are likewise banned from traveling to or staying in
                               Qatar or transiting through its territories.”

                         4. Unlike the inter-State measures (closure of UAE airspace and sea-
                      ports, etc.) set out in the statement, it appears that no legislative or
                      administrative action was taken to give effect to paragraph 2. The UAE’s
                      Agent stated in oral argument that no Qataris were deported or expelled
                      pursuant to paragraph 2 1. Qatar did not contradict this statement,
                      although it argued that the statement of 5 June 2017 itself amounted to
                      an “order of expulsion” 2.

                         5. However that may be, paragraph 2 stood as a statement of policy
                      and it appears that a significant number of Qataris left the UAE on the
                      strength of the statement. To evidence this departure, Qatar presented a
                      number of reports by national and international human rights organiza-
                      tions. A report by the Office of the United Nations High Commissioner
                      for Human Rights noted that Qataris previously resident in the UAE had
                      left the UAE following the statement of June 2017, leaving behind fami-
                      lies, businesses, employment, property and studies 3. Further reports con-
                      tain accounts of interviews with Qataris who had similarly left the UAE 4.
                      Overall the Qatari National Human Rights Committee estimates that it
                      received 1,052 complaints in relation to the impact of the statement of
                      5 June 2017, in the period to May 2018 5. Many of these complaints were
                      from individuals in mixed Qatari‑Emirati marriages who insisted they
                      were no longer able to live with their family members due to the measures
                      contained in the statement.

                         6. On 11 June 2017 the Ministry of Interior of the UAE set up a hot-
                      line to assist with the “humanitarian circumstances of Emirati‑Qatari
                      joint families”, specifically to provide a procedure through which indi-
                      viduals separated from their families could apply for a permit to enter the

                           1
                           CR 2018/13, p. 12, para. 11 (Alnowais).
                           2
                           CR 2018/14, p. 35, para. 19 (Goldsmith).
                         3 Office of the United Nations High Commissioner for Human Rights (OHCHR) Tech-

                      nical Mission to the State of Qatar, 17-24 November, “Report on the Impact of the Gulf
                      Crisis on Human Rights”, dated December 2017, p. 5 (Application of Qatar, hereinafter
                      “AQ”, Annex 16).
                         4 See for example, Human Rights Watch (HRW), “Qatar: Isolation Causing Rights

                      Abuses”, dated 12 July 2017, p. 7 (AQ, Annex 10); Qatar’s National Human Rights
                      Committee (NHRC), “100 Days under the Blockade, Third Report on Human Rights
                      Violations Caused by the Blockade Imposed on the State of Qatar”, dated 30 August 2017,
                      p. 7 (AQ, Annex 12); NHRC, “‘Six Months of Violations, What Happens Now?’ The
                      Fourth General Report on the Violations of Human Rights Arising from the Blockade of
                      the State of Qatar”, dated 5 December 2017, p. 7 (AQ, Annex 17).
                         5 NHRC, “Fifth General Report, Continuation of Human Rights: A Year of the

                      Blockade Imposed on Qatar”, dated June 2018, p. 13 (AQ, Annex 22).

                      74




7 Ord 1145.indb 144                                                                                             11/06/19 14:31

                      477 	          application of the cerd (diss. op. crawford)

                      UAE 6. The UAE supplied evidence that of 1,390 requests for permits,
                      1,378 have been approved 7. Qatar argued that approvals for Qataris to
                      enter the UAE were temporary and needed to be sought for every pro-
                      posed entry into the UAE 8. Qatar further described the hotline as a
                      “police security channel” provided by the Abu Dhabi police 9. In this
                      respect there is evidence that some individuals are wary of contacting the
                      hotline because they are worried that it will be used to identify Qataris
                      who have not returned to Qatar 10.



                         7. Of those Qatari nationals who left the UAE, a significant number
                      have returned to the UAE. The UAE’s Agent stated that thousands of
                      applications by Qataris for permits to enter the UAE have been approved,
                      and that Qatari nationals have entered and exited the UAE on over
                      8,000 occasions, since June 2017 11.
                         8. Many of the consequences of the statement of June 2017 (family
                      separation, difficulties in accessing property and courts, access to educa-
                      tion and transcripts, and access to medical care) appear to have flowed
                      from the fact that Qataris were located outside the UAE, rather than
                      from deliberate policy — though these consequences were unfortunate
                      and harmful to those concerned.
                         9. It is not clear from the evidence that individuals are continuing to
                      suffer these consequences in July 2018. Most of the reports by national
                      and international human rights organizations submitted by Qatar relate
                      to the period June to August 2017 12. While Qatar has provided a recent
                      (fifth) report by its National Human Rights Committee, 896 of the
                      1,052 complaints received by the Committee in the period June 2017 to
                      May 2018 had already been received by the end of August 2017, accord-
                      ing to an earlier (third) report by the Committee 13. The most recent (fifth)
                      report by Qatar’s National Human Rights Committee reiterates findings

                           6Exhibit 2 of the documents deposited by the UAE, 25 June 2018.
                           7Exhibit 3 of the documents deposited by the UAE, 25 June 2018.
                         8 CR 2018/14, p. 37, para. 25 (Goldsmith).
                         9 Ibid., p. 36, para. 22 (Goldsmith).
                         10 HRW, “Qatar: Isolation Causing Rights Abuses”, p. 6 (AQ, Annex 10).
                         11 CR 2018/13, p. 13, paras. 13‑14 (Alnowais). The UAE also stated that the number

                      of Qataris living in the UAE now is “about the same as before 5 June 2017”: CR 2018/15,
                      p. 27, para. 6 (Buderi). The UAE Federal Authority for Identity and Citizenship estimated
                      that as at 20 June 2018 there were 2,194 Qataris in the UAE: Exhibit 11, documents depos-
                      ited by the UAE, 25 June 2018.
                           12
                            Namely, Annexes 5, 6, 8, 10, 11 and 12 of Qatar’s Application.
                           13
                            NHRC, “100 Days under the Blockade, Third Report on Human Rights Violations
                      Caused by the Blockade Imposed on the State of Qatar”, dated 30 August 2017, p. 4 (AQ,
                      Annex 12). Nine hundred and ninety-seven of the total number of complaints had been
                      received by December 2017, according to the Committee’s fourth report, 5 December 2017,
                      p. 5 (AQ, Annex 17).

                      75




7 Ord 1145.indb 146                                                                                               11/06/19 14:31

                      478 	        application of the cerd (diss. op. crawford)

                      of earlier reports by other human rights organizations, without specifi-
                      cally identifying cases of forced departures of Qataris from the UAE that
                      occurred in recent months 14.

                         10. At the end of the oral hearings, I asked the Parties (a) whether the
                      UAE’s statement of 5 June 2017, and in particular its paragraph 2, was
                      still in effect and (b) whether the UAE had made any further announce-
                      ment clarifying that Qataris residing in the UAE could elect to stay in the
                      UAE. The UAE responded that the statement had been issued by the
                      Ministry of Foreign Affairs and International Cooperation, which did not
                      have the legislative authority to establish the measures set out in the state-
                      ment. The UAE maintained therefore that there was no need for an
                      announcement clarifying the entry and residence requirements applicable
                      to Qatari nationals in the UAE 15.
                         11. Qatar on the other hand contended that the UAE has failed to
                      disavow the statement of 5 June 2017 and that the policy reflected in the
                      statement continues to have a detrimental effect on Qataris. Qatar main-
                      tains that the continuing situation has not been resolved and necessitates
                      the indication of provisional measures 16.
                         12. Despite its response to my question, the UAE Ministry of Foreign
                      Affairs and International Cooperation did issue an official statement clar-
                      ifying to some extent the entry and residence requirements applicable to
                      Qataris in the UAE on 5 July 2018. That statement is publically available
                      on the website of the Ministry and contains the following:

                              “Since its announcement on June 5, 2017 . . . the UAE has insti-
                           tuted a requirement for all Qatari citizens overseas to obtain prior
                           permission for entry into the UAE. Permission may be granted for a
                           limited‑duration period, at the discretion of the UAE government.

                              The UAE Ministry of Foreign Affairs and International Coopera-
                           tion wishes to confirm that Qatari citizens already resident in the UAE
                           need not apply for permission to continue residence in the UAE.
                           However, all Qatari citizens resident in the UAE are encouraged to
                           obtain prior permission for re‑entry into UAE territory.

                             All applications for entry clearance may be made through the tele-
                           phone hotline announced on June 11, 2017.”

                       13. It is established that the power of the Court to indicate provisional
                      measures will be exercised only if there is urgency, in the sense that there

                         14 NHRC, “Fifth General Report, Continuation of Human Rights: A Year of the

                      Blockade Imposed on Qatar”, dated June 2018, pp. 15‑16 (AQ, Annex 22).
                         15 Response of the UAE to the question of Judge Crawford, 3 July 2018.
                         16 Comments of Qatar on the written reply of the UAE, 5 July 2018.



                      76




7 Ord 1145.indb 148                                                                                    11/06/19 14:31

                      479 	          application of the cerd (diss. op. crawford)

                      is a real and imminent risk that irreparable prejudice will be caused to the
                      rights in dispute before the Court gives its final decision 17. The power of
                      the Court to indicate provisional measures has as its object to ensure that
                      such prejudice does not occur 18.
                         14. The Court accepts that certain rights in question in these proceed-
                      ings are of such a nature that prejudice to them is capable of causing
                      irreparable harm (Order, para. 67). I do not disagree with this general
                      statement. However, the Court fails to identify any evidence to support
                      the further statement that the situation of Qataris residing in the UAE
                      prior to 5 June 2017 appears to remain vulnerable with regard to their
                      rights under Article 5 of the CERD. Most importantly, the UAE’s state-
                      ment of 5 July 2018 is not mentioned. The UAE’s recent statement clari-
                      fies the legal position of Qataris living in the UAE, namely that they
                      “need not apply for permission to continue residence in the UAE”. The
                      statement further clarifies that Qataris can apply for entry clearance to
                      the UAE via a hotline.

                         15. The further announcement in the UAE statement of 5 July 2018
                      that applications for entry clearance may be made via the telephone hot-
                      line is supported by evidence that Qataris have entered or exited the UAE
                      more than 8,000 times since June 2017 and that over 1,300 applications
                      via the hotline system to enter the UAE have been granted (see above
                      paras 6‑7). This evidence is again not dealt with by the Court.


                         16. Whilst there can be no doubt that the process for Qatari nationals
                      seeking to enter the UAE has become more difficult, the state of affairs
                      confirmed by the evidence before the Court, including the statement of
                      5 July 2018, does not warrant a finding that there is a real and imminent
                      risk that irreparable harm will be caused to the rights in dispute before
                      the Court gives its final decision on the merits, unless measures are
                      ordered. The risks that the Court seeks to curb through the provisional
                      measures ordered have been to a large extent removed. The Court cannot
                      ignore developments in this case since the Request for the indication of
                      provisional measures. One role of the Court is the peaceful settlement of
                      disputes and if States are willing to address problems through actions or
                      commitments, that is to be encouraged.


                         17 See among many others, Application of the International Convention for the Suppres-

                      sion of the Financing of Terrorism and of the International Convention on the Elimination of
                      All Forms of Racial Discrimination (Ukraine v. Russian Federation), Provisional Measures,
                      Order of 19 April 2017, I.C.J. Reports 2017, p. 136, para. 89, quoting Immunities and Crim-
                      inal Proceedings (Equatorial Guinea v. France), Provisional Measures, Order of 7 December
                      2016, I.C.J. Reports 2016 (II), p. 1168, para. 83.
                         18 Application of the International Convention on the Elimination of All Forms of Racial

                      Discrimination (Georgia v. Russian Federation), Provisional Measures, Order of 15 October
                      2008, I.C.J. Reports 2008, p. 388, para. 118.

                      77




7 Ord 1145.indb 150                                                                                                  11/06/19 14:31

                      480 	        application of the cerd (diss. op. crawford)

                        17. In view of the conclusion that there is no risk of irreparable preju-
                      dice in this case, it is unnecessary to consider the legal question identified
                      in paragraph 1 of this opinion, viz., whether the UAE’s statement of
                      5 June 2017 plausibly implicates rights under the CERD as invoked by
                      Qatar, which equated national origin with present nationality. Qatar’s
                      Request for the indication of provisional measures fails on the facts.


                         18. Finally, I note that the provisional measures ordered by the Court
                      are in themselves not objectionable. It is clear that the situation of Qataris
                      still residing in the UAE, or wishing to travel to the UAE, became more
                      difficult after 5 June 2017 and I trust that any remaining difficulties will
                      be alleviated by the imposition of these measures by the Court. However,
                      the legal requirements for the indication of provisional measures are
                      binding. In this case, the requirement of irreparable prejudice and urgency
                      is not met.


                      (Signed) James Crawford.




                      78




7 Ord 1145.indb 152                                                                                    11/06/19 14:31

